Name: 85/196/EEC: Council Decision of 12 March 1985 concerning a multiannual research and development programme of the European Economic Community in the fields of basic technological research and the applications of new technologies (Brite) (1985 to 1988)
 Type: Decision
 Subject Matter: technology and technical regulations;  research and intellectual property
 Date Published: 1985-03-25

 Avis juridique important|31985D019685/196/EEC: Council Decision of 12 March 1985 concerning a multiannual research and development programme of the European Economic Community in the fields of basic technological research and the applications of new technologies (Brite) (1985 to 1988) Official Journal L 083 , 25/03/1985 P. 0008 - 0012 Spanish special edition: Chapter 16 Volume 1 P. 0237 Portuguese special edition Chapter 16 Volume 1 P. 0237 +++++( 1 ) OJ NO C 230 , 27 . 8 . 1983 , P . 3 . ( 2 ) OJ NO C 342 , 19 . 12 . 1983 , P . 161 . ( 3 ) OJ NO C 358 , 31 . 12 . 1983 , P . 1 . ( 4 ) OJ NO L 177 , 4 . 7 . 1984 , P . 25 . COUNCIL DECISION OF 12 MARCH 1985 CONCERNING A MULTIANNUAL RESEARCH AND DEVELOPMENT PROGRAMME OF THE EUROPEAN ECONOMIC COMMUNITY IN THE FIELDS OF BASIC TECHNOLOGICAL RESEARCH AND THE APPLICATIONS OF NEW TECHNOLOGIES ( BRITE ) ( 1985 TO 1988 ) ( 85/196/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 235 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ( 1 ) , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 2 ) , HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 3 ) , WHEREAS ARTICLE 2 OF THE TREATY ASSIGNS TO THE COMMUNITY THE TASK OF INTER ALIA PROMOTING THROUGHOUT THE COMMUNITY A HARMONIOUS DEVELOPMENT OF ECONOMIC ACTIVITIES , A CONTINUOUS AND BALANCED EXPANSION AND AN ACCELERATED RAISING OF THE STANDARD OF LIVING ; WHEREAS RESEARCH INTO THE APPLICATIONS OF NEW TECHNOLOGIES CONTRIBUTES TO THE ATTAINMENT OF THESE OBJECTIVES ; WHEREAS PROMOTION OF EUROPEAN INDUSTRIAL COMPETITIVENESS IS ONE OF THE MAJOR GOALS OF THE FRAMEWORK PROGRAMME ; WHEREAS A GROUPING OF INDIRECT AND CONCERTED ACTIONS IN THE FIELD OF BASIC TECHNOLOGY WOULD CONTRIBUTE TOWARDS THIS OBJECTIVE ; WHEREAS THE RESEARCH ACTION PROGRAMME ON INDUSTRIAL TECHNOLOGIES INCLUDES A NUMBER OF RESEARCH PROGRAMMES OF VALUE TO EUROPEAN INDUSTRY BUT DOES NOT YET INCLUDE A PROGRAMME OF MULTISECTORAL , MULTIDISCIPLINARY BASIC TECHNOLOGICAL RESEARCH ; WHEREAS , IN ORDER TO SECURE THE FULL ECONOMIC ADVANTAGES OF THE COMMON MARKET , IT IS NECESSARY TO ENCOURAGE THE APPLICATION OF NEW TECHNOLOGIES MORE WIDELY THROUGHOUT THE COMMUNITY ; WHEREAS IT IS LIKEWISE NECESSARY TO BRING TOGETHER TECHNOLOGIES FROM A VARIETY OF MANUFACTURING ORIGINS FOR THE BENEFIT OF SPECIFIC INDUSTRIAL SECTORS ; WHEREAS IT IS NECESSARY TO ENCOURAGE THE APPLICATIONS OF NEW TECHNOLOGIES IN A WAY WHICH WILL ESPECIALLY BENEFIT SMALL AND MEDIUM-SIZED ENTERPRISES ; WHEREAS THE RESEARCH ACTION PROGRAMME ON INDUSTRIAL TECHNOLOGIES INCLUDES A NUMBER OF RESEARCH PROGRAMMES OF VALUE TO EUROPEAN INDUSTRY BUT DOES NOT YET INCLUDE A PROGRAMME BRINGING TOGETHER TECHNOLOGIES FROM A NUMBER OF DIFFERENT ORIGINS FOR THE BENEFIT OF SPECIFIC INDUSTRIAL SECTORS ; WHEREAS THIS PROGRAMME MEETS THE ABSOLUTE NEED FOR THE CONSTITUTION OR CONSOLIDATION OF A SPECIFICALLY EUROPEAN INDUSTRIAL POTENTIAL IN THE TECHNOLOGIES CONCERNED , AND WHEREAS ITS BENEFICIARIES MUST THEREFORE BE THE UNDERTAKINGS , UNIVERSITIES AND RESEARCH CENTRES IN THE COMMUNITY WHICH ARE IN THE BEST POSITION TO ATTAIN THESE OBJECTIVES ; WHEREAS IT IS NECESSARY TO INVOLVE SMALL AND MEDIUM-SIZED ENTERPRISES ( SMES ) TO THE MAXIMUM EXTENT POSSIBLE IN THE DEVELOPMENT OF INDUSTRIAL TECHNOLOGIES ; WHEREAS THE TREATY DOES NOT PROVIDE THE SPECIFIC POWERS NECESSARY FOR THE ADOPTION OF THIS DECISION ; WHEREAS THE SCIENTIFIC AND TECHNICAL RESEARCH COMMITTEE ( CREST ) HAS EXPRESSED ITS OPINION , HAS DECIDED AS FOLLOWS : ARTICLE 1 1 . A MULTIANNUAL PROGRAMME OF RESEARCH AND DEVELOPMENT OF THE EUROPEAN ECONOMIC COMMUNITY IN THE FIELDS OF BASIC TECHNOLOGICAL RESEARCH AND THE APPLICATIONS OF NEW TECHNOLOGIES ( BRITE ) , AS DESCRIBED IN THE ANNEX , IS HEREBY ADOPTED FOR A PERIOD OF FOUR YEARS AS FROM 1 JANUARY 1985 . 2 . THE PROGRAMME SHALL INCLUDE WORK CARRIED OUT AS CONTRACT RESEARCH AND AS CONCERTED ACTION . PARTICIPANTS MAY BE INDUSTRIAL ORGANIZATIONS , RESEARCH INSTITUTES AND UNIVERSITIES ESTABLISHED IN THE COMMUNITY . NORMALLY , RESEARCH INSTITUTES AND UNIVERSITIES SHOULD PARTICIPATE IN A GROUP TOGETHER WITH AN INDUSTRIAL ORGANIZATION AND PROJECTS SHOULD BE CARRIED OUT BY PARTICIPANTS FROM MORE THAN ONE MEMBER STATE . AS A GENERAL RULE , THE COMMUNITY CONTRIBUTION WILL NOT EXCEED 50 % , THE REMAINDER TO BE PROVIDED BY THE INDUSTRIAL PARTICIPANTS . THE CONCERTED ACTIONS CONSIST OF THE COORDINATION AT COMMUNITY LEVEL OF RESEARCH ACTIVITIES WHICH ALREADY FORM AN INTEGRAL PART OF EXISTING RESEARCH PROGRAMMES IN THE MEMBER STATES AND , WHERE APPLICABLE , OF THE COMMUNITY . ARTICLE 2 THE FUNDS ESTIMATED AS NECESSARY FOR THE EXECUTION OF THE PROGRAMME ( 1985 TO 1988 ) AMOUNT TO 125 MILLION ECU ( INCLUDING EXPENDITURE ON A STAFF OF 25 ) , OF WHICH 20 % IS ESTIMATED AS NECESSARY FOR THE EXECUTION OF SUBPROGRAMME II CONTAINED IN THE ANNEX . ARTICLE 3 DURING THE SECOND YEAR THE PROGRAMME SHALL BE REVIEWED . THE RESULT OF THIS REVIEW SHALL BE COMMUNICATED TO THE COUNCIL AND THE EUROPEAN PARLIAMENT . THIS REVIEW MAY LEAD TO THE SUBMISSION BY THE COMMISSION OF A PROPOSAL FOR A REVISION OF THE PROGRAMME IN ACCORDANCE WITH THE APPROPRIATE PROCEDURES . ARTICLE 4 THE COMMISSION SHALL BE RESPONSIBLE FOR THE EXECUTION OF THE PROGRAMME WITH REGARD TO THE CONTRACT RESEARCH AND SHALL BE RESPONSIBLE FOR THE COORDINATION WITH REGARD TO CONCERTED ACTIONS . IT SHALL DECIDE , IN THE FRAMEWORK OF THE PROGRAMME , ON THE DETAILED IMPLEMENTATION , PARTICULARLY CONCERNING THE BREAKDOWN OF THE WORK BETWEEN CONTRACT RESEARCH AND CONCERTED ACTIONS , AND THE LAUNCHING OF CONCERTED ACTIONS . ARTICLE 5 THE COMMISSION WILL BE ASSISTED IN ITS FUNCTION OF PROGRAMME MANAGEMENT BY THE MANAGEMENT AND COORDINATION ADVISORY COMMITTEE ( CGC ) ( INDUSTRIAL TECHNOLOGY ) CREATED BY DECISION 84/338/EURATOM , ECSC , EEC ( 4 ) . ARTICLE 6 WITH REGARD TO CONCERTED ACTIONS AND IN ACCORDANCE WITH A PROCEDURE TO BE LAID DOWN BY THE COMMISSION , AFTER CONSULTING THE CGC , THE PARTICIPATING MEMBER STATES AND THE COMMUNITY SHALL EXCHANGE ALL APPROPRIATE INFORMATION TO WHICH THEY HAVE ACCESS AND WHICH THEY ARE FREE TO DISCLOSE CONCERNING R AND D ACTIVITIES COVERED BY THIS DECISION WHETHER OR NOT PLANNED OR CARRIED OUT UNDER THEIR AUTHORITY . ANY INFORMATION SHALL BE TREATED AS CONFIDENTIAL IF SO REQUESTED BY THE MEMBER STATE WHICH PROVIDES IT . DONE AT BRUSSELS , 12 MARCH 1985 . FOR THE COUNCIL THE PRESIDENT F . M . PANDOLFI ANNEX BASIC TECHNOLOGICAL RESEARCH AND THE APPLICATION OF NEW TECHNOLOGIES ( BRITE ) PROGRAMME ( 1985 TO 1988 ) THE OBJECTIVES OF THE PROGRAMME ARE AS FOLLOWS : I . PRECOMPETITIVE BASIC TECHNOLOGICAL R AND D IN : 1 . RELIABILITY , WEAR AND DETERIORATION INCLUDING IN PARTICULAR : ( A ) METHODS FOR INITIAL SERVICE LIFE AND RESIDUAL LIFE PREDICTION AND THE ASSESSMENT OF DEFECTS IN MATERIALS , COMPONENTS AND ASSEMBLIES ; ( B ) THE TRIBOLOGICAL , WEAR AND EROSION PROPERTIES OF MATERIALS , COMPONENTS AND ASSEMBLIES IN ADVERSE CONDITIONS , INCLUDING THOSE RESULTING FROM PARTICULARLY HIGH STRESSES ; ( C ) FRACTURE MECHANICS , INCLUDING UNSTABLE FRACTURE , FATIGUE , CREEP AND CORROSION EFFECTS , WITH A VIEW TO IMPROVING THE MECHANICAL BEHAVIOUR AND THE PREDICTABLE LIFE OF MATERIALS , COMPONENTS AND ASSEMBLIES ; ( D ) MECHANISMS OF CORROSION AND CORROSION PROTECTION IN AGGRESSIVE ENVIRONMENTAL CONDITIONS INCLUDING BIOLOGICAL ACTION ; ( E ) SURFACE TREATMENT AND PROTECTIVE COATING TECHNOLOGY TO MODIFY THE PHYSICAL AND MECHANICAL PROPERTIES OF MATERIALS , COMPONENTS AND ASSEMBLIES , INCLUDING SCALING-UP OF PROCESSES ALREADY AVAILABLE ON A LABORATORY SCALE , SURFACE PROPERTIES AND PHENOMENA AT INTERFACES . 2 . LASER TECHNOLOGY AND ITS APPLICATION AND OTHER NEW METHODS OF METAL SHAPING AND FORMING INCLUDING IN PARTICULAR : ( A ) HIGH-POWER LASERS FOR MATERIALS PROCESSING , INCLUDING THE INTERACTION OF LASER BEAMS WITH MATERIALS AND SAFETY AND WORK PROCEDURES INVOLVED IN THE INDUSTRIAL USE OF LASERS ; ( B ) NEAR-NET-SHAPE MANUFACTURING TECHNOLOGY , IN PARTICULAR POWDER METALLURGY . 3 . JOINING TECHNIQUES INCLUDING IN PARTICULAR : ( A ) NEW AND IMPROVED WELDING TECHNIQUES , INCLUDING ELECTRON BEAM , DIFFUSION AND FRICTION WELDING AND LOW-COST AUTOMATED WELDING , INCLUDING SENSORS AND ADAPTIVE CONTROL SYSTEMS ; ( B ) NEW OR IMPROVED ADHESIVE , SOLDERING AND BRAZING TECHNIQUES AND THEIR ADAPTATION FOR USE IN MASS PRODUCTION . JOINING OF NEW AND DISSIMILAR MATERIALS . 4 . NEW TESTING METHODS INCLUDING NON-DESTRUCTIVE TESTING , ON-LINE TESTING AND COMPUTER-AIDED TESTING INCLUDING IN PARTICULAR : ( A ) TESTING TECHNIQUES FOR THE MEASUREMENT , DETECTION AND PRESENTATION OF DEFECTS , STRESSES AND DETERIORATION PROCESSES , INCLUDING CORROSION , WEAR , FRACTURE AND CRACK-INITIATING PROCESSES , AND BIOLOGICALLY INDUCED DAMAGE , METHODS FOR USE UNDER SERVICE STRESSES AND THEIR SIMULATION ; ( B ) COMPUTER APPLICATIONS TO TESTING TECHNIQUES AND SYSTEMS , PARTICULARLY WITH A VIEW TO USE IN MANUFACTURING PROCESSES . 5 . CAD/CAM AND MATHEMATICAL MODELS INCLUDING IN PARTICULAR : ( A ) CAD/CAM TECHNIQUES FOR INDUSTRIAL PROCESSES EXPLOITING WORK ON ARCHITECTURES AND ALGORITHMS CARRIED OUT ELSEWHERE INCLUDING ESPRIT AND RELATED TO SPECIFIC MANUFACTURING PROCESSES AND INCLUDING LOW-COST TECHNIQUES SUITABLE FOR SMALL AND MEDIUM-SIZED ENTERPRISES ( SMES ) ; ( B ) MATHEMATICAL MODELLING OF PRODUCTION PROCESSES AND PHENOMENA INCLUDING MODELLING RELATED TO FLEXIBLE MANUFACTURING SYSTEMS SUITABLE FOR SMES . 6 . NEW MATERIALS , IN PARTICULAR POLYMERS , COMPOSITES AND OTHER NEW MATERIALS WITH SPECIAL PROPERTIES INCLUDING IN PARTICULAR : ( A ) POLYMERS AND COMPOSITES WITH SPECIAL AND IMPROVED PHYSICAL AND MECHANICAL PROPERTIES AND STABILITY FOR WIDER USE IN ENGINEERING , MEDICAL AND AGRICULTURAL APPLICATIONS ; ( B ) NEW PRODUCTION AND CONVERSION TECHNIQUES FOR POLYMERS AND COMPOSITES ; ( C ) NEW MATERIALS WITH SPECIAL ELECTRICAL , MAGNETIC AND OPTO-ELECTRONIC PROPERTIES . 7 . MEMBRANE SCIENCE AND TECHNOLOGY AND PROBLEMS IN ELECTROCHEMISTRY INCLUDING IN PARTICULAR : ( A ) SEPARATION BY MEMBRANE PROCESSES OF BOTH GASEOUS AND LIQUID MIXTURES INCLUDING REVERSE OSMOSIS , ULTRAFILTRATION , MICROFILTRATION , DIALYSIS AND PERVAPORATION ; ( B ) NEW MEMBRANE MATERIALS INCLUDING CERAMIC MATERIALS ; ( C ) ELECTROLYSIS TECHNOLOGY , IN PARTICULAR FUSED SALT ELECTROLYSIS , IRREVERSIBLE PHENOMENA OF ANODIC SYSTEMS AND THE USE OF MEMBRANE TECHNOLOGY IN ELECTROLYSIS SYSTEMS . 8 . CATALYSIS AND PARTICLE TECHNOLOGY INCLUDING IN PARTICULAR : ( A ) ZEOLITES AS CATALYSTS IN ORGANIC CHEMICALS SYNTHESIS , INCLUDING THEIR PRODUCTION , CHARACTERIZATION AND SHAPING AND APPLICATION IN SHAPE-SELECTIVE CATALYSIS ; ( B ) HOMOGENEOUS CATALYSIS , IN PARTICULAR FOR OXIDATION REACTIONS OF POTENTIAL INDUSTRIAL INTEREST ; ( C ) CATALYTIC PURIFICATION OF INDUSTRIAL EFFLUENTS , INCLUDING SO2 AND NOX DISPOSAL ; ( D ) PARTICLE TECHNOLOGY , IN PARTICULAR PROBLEMS RELATED TO THE MANUFACTURE OF PARTICLES , PARTICLE CONTAMINATION AND EQUIPMENT DESIGN . II . PRECOMPETITIVE TECHNOLOGICAL R AND D , INCLUDING PILOT AND DEMONSTRATION PROJECTS , IN NEW PRODUCTION TECHNOLOGIES SUITABLE FOR PRODUCTS MADE FROM FLEXIBLE MATERIALS : THE FOLLOWING ARE THE THREE MAIN RESEARCH AREAS INCLUDED IN THE PROGRAMME : - THE AUTOMATED HANDLING OF FLEXIBLE MATERIALS AND ARTICLES MADE FROM THEM . THIS MAY INCLUDE RESEARCH INTO : ( A ) THE AUTOMATED FEEDING AND EVACUATION OF AUTOMATIC SEWING MACHINES , FROM VARIOUS DELIVERY SYSTEMS , WITH ONE OR MORE PIECES OF FABRIC OR SUBASSEMBLIES BY ROBOTIC DEVICES , IN TWO OR THREE DIMENSIONS , WITH THE AID OF SENSORS , GRIPPERS , ETC . ; ( B ) THE AUTOMATED TRANSPORT OF FABRIC PIECES , SUBASSEMBLIES AND FINISHED ARTICLES FROM ONE WORK STATION TO ANOTHER , INCLUDING ADAPTIVE CONTROL OF THE PRODUCTION PLAN . TRANSPORT MAY BE DONE BY MECHANICAL SYSTEMS OR BY REMOTE CONTROLLED OR PROGRAMMABLE TROLLEYS ; ( C ) THE DEVELOPMENT OF SEQUENTIAL AUTOMATED SEWING UNITS . - AUTOMATED JOINING OF FLEXIBLE MATERIALS AND THEIR ASSEMBLY INTO FINISHED PRODUCTS . THIS MAY INCLUDE RESEARCH INTO : ( A ) THE EXTENSION OF EXISTING AUTOMATIC SEWING TECHNOLOGIES , WITH PARTICULAR REFERENCE TO THREE-DIMENSIONAL SEWING AND THE MULTIPLE OPERATION OF MACHINES BY ONE OPERATOR ; ( B ) MOVABLE SEWING HEADS EITHER ON CONVENTIONAL TYPE MACHINES OR AS A FLEXIBLE LIGHTWEIGHT SEWING HEAD ; ( C ) NEW STITCH TECHNOLOGY , WITH PARTICULAR REFERENCE TO THE POSSIBILITY OF SEWING FROM ONE SIDE OF THE WORK PIECE ONLY ; ( D ) ALTERNATIVE JOINING TECHNIQUES TO SEWING ; ( E ) TECHNOLOGIES TO INCREASE THE FLEXIBILITY OF AUTOMATIC SEWING MACHINES , FOR EXAMPLE BY INTERCHANGEABLE TOOLS ; ( F ) MICROELECTRONIC CONTROL TECHNIQUES ( AND SOFTWARE ) MIGHT BE REQUIRED FOR EXTENDING AUTOMATED SEWING TECHNIQUES , ESPECIALLY IN THREE DIMENSIONS . - THE INTEGRATION OF THE ABOVE TECHNOLOGIES TOGETHER WITH OTHERS LEADING TO FLEXIBLE SEQUENTIAL AUTOMATED MANUFACTURE , WITH PARTICULAR EMPHASIS ON THE NEED TO ACCOMMODATE MULTIPRODUCT MANUFACTURE AND FREQUENT MODEL CHANGES . THIS MAY INCLUDE RESEARCH INTO : ( A ) ELEMENTS NECESSARY TO CONSTRUCT A FULLY AUTOMATED SYSTEM OTHER THAN THOSE ALREADY COVERED ABOVE . SOME OF THESE COULD INVOLVE QUALITY CONTROL , FABRIC CONTROL , CUTTING AND FINISHING OPERATIONS . MORE THAN ONE POSSIBLE EVENTUAL SOLUTION CAN BE ENVISAGED AND IT IS IMPORTANT NOT ONLY THAT THE WORK CARRIED OUT FITS INTO ONE OR OTHER OF THE POSSIBLE SOLUTIONS , BUT THAT EACH POSSIBLE SOLUTION IS EFFECTIVELY RESEARCHED ; ( B ) THE AUTOMATIC CREATION OF MODELS IN THREE DIMENSIONS AND THE RESULTING TWO-DIMENSIONAL PATTERN , INCLUDING MODIFICATIONS TO THE MODEL ; ( C ) THE DEVELOPMENT OF KNITTING TECHNOLOGY AS AN ALTERNATIVE TO THE CUTTING AND SEWING OF FABRIC ; ( D ) THE AUTOMATIC MARKING AND IDENTIFICATION OF INDIVIDUAL PARTS , AND THE INTERPRETATION OF THE OPERATIONS TO BE CARRIED OUT ON THEM .